192 F.2d 391
Mary A. RILEY, Administratrix of the Estate of Frank L.Riley, deceased, Plaintiff-Appellant,v.SOUTHERN TRANSP. CO., Defendant-Appellee.
No. 76, Docket 22135.
United States Court of Appeals Second Circuit.
Argued Nov. 8, 1951.Decided Nov. 21, 1951.

Solomon Goodman, New York City, for appellant.
Nelson, Healy, Baillie & Burke, New York City, Allen A. Baillie, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, FRANK, Circuit Judge and COXE, District Judge.
PER CURIAM.


1
Judgment affirmed as to the first cause of action on the opinion below, D.C., 90 F. Supp. 842.  The second cause of action has been discontinued by stipulation.